Citation Nr: 1453213	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-19 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in August 2011 by a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's request to reopen a previously-denied claim of service connection for a low back disorder.

In January 2013 the Veteran testified before the undersigned Veterans Law Judge by videoconference from the RO.  A transcript of the hearing is of record.  

The Board notes that VA treatment records have been added to the electronic claims file after the last statement of the case was issued.  However, these records do not address a back disability.  As such, they are not relevant to the appeal.


FINDINGS OF FACT

1.  A July 2006 Board decision denied the Veteran's request to reopen his claim for service connection for a back disorder; he did not appeal that decision and it is final.

2.  Evidence received since July 2006 is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, compliant VCAA notice was provided in December 2010, prior to the August 2011 rating decision on appeal.  

Concerning the duty to assist, the record includes service treatment records and post service treatment records.  The Veteran asserted during the present appeal that there may be relevant existing (but remote) treatment records from Dr. E. Tripp and from Falmouth Hospital, but the record already contains treatment records from both providers, and the RO previously exhausted efforts to obtain additional records; VA has no duty to seek to obtain that which does not exist.  Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  The Veteran has not been afforded a VA medical examination during the course of the appeal; however, such is not required until the claim is reopened.  38 U.S.C.A. § 5103A(d).  

The Veteran was afforded a hearing before a Veterans Law Judge in January 2013 during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issue and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue and the Veteran testified as to his physical condition prior to service, the events in service, his symptomatology and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and is aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed.Cir. 2004).

Evidence and Analysis

Generally, a claim that has been denied in an unappealed decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran was discharged from service in January 1970 due to chronic lumbosacral strain that was determined to have existed prior to service (EPTS).   The Veteran submitted a claim for service connection in August 1981, asserting  that back pain had its origin by doing drills during service.  The claim was denied by a rating decision  in September 1981, which the Veteran appealed to the Board.  In October 1982 the Board upheld the denial, now characterized as service connection for aggravation of a back injury, based on a conclusion that the Veteran's back disorder had its onset in 1967 prior to service and was not aggravated by service. 

In arriving at its findings of fact and conclusion of law the Board considered the report of enlistment physical in November 1968, in which the Veteran specifically endorsed a history of back pain, and Medical Evaluation Board (MEB) proceedings in December 1969 during which the Veteran informed a physician that prior to service he had been involved in a car wreck in which he was knocked unconscious, and that after regaining consciousness he had onset of pain in the coccyx and lower back that had been intermittent since then.  

The evidence of record at the time of the Board's decision in October 1982 included service treatment records (STRs), treatment reports from Dr. E. Tripp dating from 1957 to 1981 and the Veteran's hearing before the Board in January 1981, in which he asserted that his current disability was not caused by a pre-service automobile accident but rather by traumatic accidents in service.

In February 1983 the Veteran requested his claim be re-opened.  In support, he submitted a letter from Dr. E. Tripp.  The RO denied reopening by a rating decision in March 1983, based on a finding that the new evidence submitted was duplicative or records from Dr. Tripp that had been previously considered.

After other attempts to reopen his claim, in August 2001 the Veteran again sought service connection for a back injury, citing having been pushed down a stairwell   by a drill sergeant in 1969.  Private treatment records were obtained, but were not relevant to the back claim.  The Veteran provided no new evidence in support of the claim but stated the pre-service automobile accident had resulted in a hand injury, not a back injury, and that is was incumbent on VA to prove otherwise.  The claim was denied by a rating decision in November 2001, based on a determination that new and material evidence had not been received to reopen the previously-denied claim.  The Veteran appealed to the Board.  

In June 2003 the Veteran testified before the Board by videoconference and asserted there were relevant records not associated with the file; specifically, emergency room records from Falmouth Hospital in 1967 or 1969 (pre-service) and from Dr. Tripp (post-service).  The Board remanded the case to the RO to request those records and any other outstanding records identified by the Veteran.  The Veteran reported to the RO that he had been treated at Falmouth Hospital by Dr. Tripp in 1967 for an injury to the hand; the RO thereupon requested records from Falmouth Hospital, which responded that no treatment records were found for the cited date range.  In July 2006 the Board issued a decision denying the request to reopen, based on a determination that new and material evidence had not been presented.  As the Veteran did not appeal the Board's decision or submit material evidence within the appeal period, the Board's July 2006 decision is final.  See 38 C.F.R. § 20.1100 (2014).

In a March 2007 letter, the Veteran complained that VA had not proved to his satisfaction that he had a back injury prior to service.  The RO responded by sending the Veteran a letter in June 2007 advising him that the claim had been previously denied by the Board, but that he could reopen the claim by submitting new and material evidence.  The Veteran did not respond.  

The Veteran filed his present claim in December 2010, asserting that he had no back problems prior to enlistment and that his current back disorder was caused by a drill sergeant during basic training; he asked the RO to retrieve STRs relating to his basic training at Lackland Air Force Base.  The August 2011 rating decision on appeal denied reopening the claim based on a determination that new and material evidence had not been received.  The rating decision also noted that the STRs cited by the Veteran were already of record.  The Veteran appealed to the Board.

The Veteran testified before the Board that he did not have a back injury prior to service and has no idea how such a notation was entered into his service record.  He stated that his back problems began when he was pushed down a flight of stairs by a drill sergeant.  He reported that he was thereafter treated at least once a week for back problems during the remainder of his service.  He stated that after discharge from service he immediately sought treatment from Dr. Tripp, but Dr. Tripp is now deceased and the Veteran has been unable to obtain any treatment records from    Dr. Tripp's practice.  After leaving Dr. Tripp's practice the Veteran was treated intermittently by a number of other providers.  

Upon review of the record, the Board finds the Veteran has not submitted new evidence in support of his claim.  In his present appeal, the Veteran denies having had any back injury prior to service and he asserts that the current back disability is due to having been pushed down stairs during service; however, these assertions are duplicative or cumulative of the contentions that were considered and rejected by the Board in July 2006.  

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for a low back disability has not been received.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the appeal is denied.


ORDER

Reopening of the claim for entitlement to service connection for a low back disorder is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


